                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 1 of 25



                                                                                                    1   Jeffrey J. Toney (admitted pro hac vice)
                                                                                                        jtoney@kasowitz.com
                                                                                                    2   Ralph E. Gaskins (admitted pro hac vice)
                                                                                                        rgaskins@kasowitz.com
                                                                                                    3   Jackie L. Toney (admitted pro hac vice)
                                                                                                        jatoney@kasowitz.com
                                                                                                    4   Paul G. Williams (admitted pro hac vice)
                                                                                                        pwilliams@kasowitz.com
                                                                                                    5   KASOWITZ BENSON TORRES LLP
                                                                                                        1349 West Peachtree Street NW, Suite 1500
                                                                                                    6   Atlanta, Ga 30309
                                                                                                        Telephone: (404) 260-6080
                                                                                                    7   Facsimile: (404) 260-6081

                                                                                                    8   Lyn R. Agre (SBN 178218)
                                                                                                        lagre@kasowitz.com
                                                                                                    9   Margaret A. Ziemianek (SBN 233418)
                                                                                                        mziemianek@kasowitz.com
                                                                                                   10   KASOWITZ BENSON TORRES LLP
                                                                                                        101 California Street, Suite 3000
                                                                                                   11   San Francisco, California 94111
KASOWITZ BENSON TORRES LLP




                                                                                                        Telephone: (415) 421-6140
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   Facsimile: (415) 398-5030
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   Attorneys for Plaintiff RideApp, Inc.
                                                                                                   14                                UNITED STATES DISTRICT COURT

                                                                                                   15                               NORTHERN DISTRICT OF CALIFORNIA

                                                                                                   16
                                                                                                        RIDEAPP, INC.,                               Case No. 4:18-CV-07152-JST
                                                                                                   17                  Plaintiff,                    PLAINTIFF RIDEAPP, INC.ʼS OPENING
                                                                                                   18   v.                                           CLAIM CONSTRUCTION BRIEF

                                                                                                   19   LYFT, INC.
                                                                                                   20                  Defendant.

                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                        RIDEAPP, INC.ʼS OPENING CLAIM CONSTRUCTION                   CASE NO. 4:18-CV-07152-JST
                                                                                                        BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 2 of 25



                                                                                                    1                                                 TABLE OF CONTENTS

                                                                                                    2                                                                                                                               PAGE

                                                                                                    3   I.      INTRODUCTION ............................................................................................................ 1
                                                                                                    4   II.     BACKGROUND .............................................................................................................. 1
                                                                                                               A.    The Inventions of the ’730 Patent......................................................................... 1
                                                                                                    5
                                                                                                               B.    The Petitions for IPR and PTAB’s Decisions....................................................... 1
                                                                                                    6   III.    LEGAL PRINCIPLES...................................................................................................... 2
                                                                                                    7          A.    Claim Construction............................................................................................... 2
                                                                                                                     1.      Intrinsic Evidence is the Best Guide to the Claims’ Meaning.................. 2
                                                                                                    8
                                                                                                                     2.      Means-Plus-Function Claims.................................................................... 3
                                                                                                    9          B.    A Person of Ordinary Skill in the Art................................................................... 4
                                                                                                   10   IV.     THE DISPUTED CLAIM TERMS .................................................................................. 4
                                                                                                               A.    “a central data system for tracking passenger transportation vehicle usage
                                                                                                   11                and distributing periodic invoices for that usage” ................................................ 4
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12          B.    “a wireless means of on-demand allocation of a passenger to a specific
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                     vehicle through the central data system” .............................................................. 7
                                                                                                   13          C.    “a wireless means of informing the passenger of the assignment and
                                                                                                                     updated expected arrival time” ............................................................................. 9
                                                                                                   14
                                                                                                               D.    “a wireless means of detecting the proximity of the passenger and alerting
                                                                                                   15                the passenger of the proximity of the vehicle” ................................................... 11
                                                                                                               E.    “periodic”............................................................................................................ 13
                                                                                                   16
                                                                                                               F.    “unified billing” .................................................................................................. 14
                                                                                                   17          G.    “tracking passenger transportation vehicle usage” ............................................. 16
                                                                                                   18          H.    “wireless communication between passengers, vehicles, and the central
                                                                                                                     data system”........................................................................................................ 17
                                                                                                   19          I.    “proximity” ......................................................................................................... 19
                                                                                                   20   V.      CONCLUSION............................................................................................................... 20

                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                        RIDEAPP, INC.ʼS OPENING CLAIM CONSTRUCTION                      -i-                            CASE NO. 4:18-CV-07152-JST
                                                                                                        BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 3 of 25


                                                                                                                                                       TABLE OF AUTHORITIES
                                                                                                    1
                                                                                                                                                                                                                                       Page(s)
                                                                                                    2

                                                                                                    3   Cases

                                                                                                    4   Acromed Corp. v. Sofamor Danek Group, Inc.,
                                                                                                           253 F.3d 1371 (Fed. Cir. 2001) ..............................................................................................4
                                                                                                    5
                                                                                                        Baran v. Medical Device Tech., Inc.,
                                                                                                    6      616 F.3d 1309 (Fed. Cir. 2010) ..............................................................................................3
                                                                                                    7   Bates v. Coe,
                                                                                                           98 U.S. 31 (1878)....................................................................................................................2
                                                                                                    8

                                                                                                    9   Digitech Image Techs., LLC for Elecs. for Imaging, Inc.,
                                                                                                           758 F.3d 1344 (Fed. Cir. 2014) ...........................................................................................15
                                                                                                   10
                                                                                                        Dow Chemical Co. v. Nova Chemicals Corp.,
                                                                                                   11     809 F.3d 1223 (Fed. Cir. 2015) ..............................................................................................3
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        Electro Med. Sys. S.A. v. Cooper Life Sci.,
                                                                                                           34 F.3d 1048 (Fed. Cir. 1994) ..............................................................................................14
                                                                                                   13
                                                                                                        Eon Corp. IP Holdings, LLC v. Aruba Networks, Inc.,
                                                                                                   14
                                                                                                           62 F. Supp. 3d 942 (N.D. Cal. 2014)......................................................................................4
                                                                                                   15
                                                                                                        Finisar Corp. v. DirecTV Grp., Inc.,
                                                                                                   16      523 F.3d 1323 (Fed. Cir. 2008) ..............................................................................................3

                                                                                                   17   JVW Enters., Inc. v. Interact Accessories, Inc.,
                                                                                                          424 F.3d 1324 (Fed. Cir. 2005) ..............................................................................................3
                                                                                                   18
                                                                                                        Lyft Inc. v. RideApp, Inc.,
                                                                                                   19       Case IPR2019-00671, Paper No. 12 (P.T.A.B. Aug. 12, 2019) .............................................2
                                                                                                   20
                                                                                                        Markman v. Westview Instruments, Inc.,
                                                                                                   21     517 U.S. 370 (1996)................................................................................................................2

                                                                                                   22   MSM Investments Co. v. Carolwood Corp.,
                                                                                                          259 F.3d 1335 (Fed. Cir. 2001) ..............................................................................................2
                                                                                                   23
                                                                                                        Phillips v. AWH Corp.,
                                                                                                   24      415 F.3d 1303 (Fed. Cir. 2005) ..............................................................................................2
                                                                                                   25
                                                                                                        Verizon Services Corp. v. Vonage Holdings Corp.,
                                                                                                   26      503 F.3d 1295 (Fed. Cir. 2007) ............................................................................................15

                                                                                                   27

                                                                                                   28

                                                                                                         RIDEAPP, INC.ʼS OPENING CLAIM CONSTRUCTION                         - ii -                         CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 4 of 25


                                                                                                        Versa Corp. v. Ag-Bag Intern. Ltd.,
                                                                                                    1      392 F.3d 1325 (Fed. Cir. 2004) ..............................................................................................4
                                                                                                    2
                                                                                                        Statutes
                                                                                                    3
                                                                                                        35 U.S.C. § 112, ¶ 6 .....................................................................................................................3
                                                                                                    4

                                                                                                    5

                                                                                                    6

                                                                                                    7

                                                                                                    8

                                                                                                    9

                                                                                                   10

                                                                                                   11
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13

                                                                                                   14

                                                                                                   15

                                                                                                   16

                                                                                                   17

                                                                                                   18

                                                                                                   19

                                                                                                   20

                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                         RIDEAPP, INC.ʼS OPENING CLAIM CONSTRUCTION                          - iii -                         CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 5 of 25



                                                                                                    1   I.        INTRODUCTION

                                                                                                    2             The patent in suit, U.S. Patent No. 6,697,730 (Dkt. 88-1; referred to herein as the “’730

                                                                                                    3   Patent”), claims a system that integrated then-nascent technologies into a better, more efficient

                                                                                                    4   and useful transit system. The system included GPS technology, wireless data service used by

                                                                                                    5   passengers and drivers, a central1 assigning system, and secure payment technology.

                                                                                                    6             Lyft offers unduly narrow constructions or none at all, offering constructions that

                                                                                                    7   improperly import limitations from some embodiments and exclude other embodiments.

                                                                                                    8             Lyft claims that the patent claims are hopelessly indefinite. RideApp's Expert, David Yen,

                                                                                                    9   disagrees.

                                                                                                   10   II.       BACKGROUND

                                                                                                   11
KASOWITZ BENSON TORRES LLP




                                                                                                                  A.     The Inventions of the ’730 Patent
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                  The ’730 Patent discloses a communications and computing based transit system that
                                                                                                   13   employs wireless communications, GPS or similar location technology, and digital computers
                                                                                                   14   programmed to perform the specific algorithms that are disclosed in the specification. The
                                                                                                   15   specification discloses in detail the many advantages that Prof. Dickerson perceived would be
                                                                                                   16   realized by implementing such a system, including (1) reduced wait times, (2) reduced transit
                                                                                                   17   time uncertainty, (3) minimized vehicle backtracking, (4) communication among the passenger,
                                                                                                   18   driver, and system, (5) a convenient payment system for passenger transportation vehicle usage,
                                                                                                   19   and (6) enhanced passenger and driver security.
                                                                                                   20             B.     The Petitions for IPR and PTAB’s Decisions
                                                                                                   21             Lyft filed its IPR arguing invalidity over specified prior art.
                                                                                                   22             Lyft was obliged to articulate proper claim constructions for the asserted claims. Lyft
                                                                                                   23   suggested the claims are indefinite and, in the alternative, offered several constructions that failed
                                                                                                   24   to point to the essential structure set forth in the patent.
                                                                                                   25

                                                                                                   26

                                                                                                   27
                                                                                                        1
                                                                                                         The patent uses the term “central data system” when the “central assigning system” is interfaced
                                                                                                   28   with one or more databases. See ’730 Patent, FIGS. 2, 3, 9.

                                                                                                            RIDEAPP,INC.ʼS OPENING CLAIM CONSTRUCTION       -1-                     CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 6 of 25



                                                                                                    1             Although RideApp, as patent owner, was not required even to respond, RideApp

                                                                                                    2   submitted a Preliminary Response. RideApp pointed to numerous aspects of its disclosure,

                                                                                                    3   including algorithms, that Lyft ignored that were essential to the invention of the ʼ730 Patent.

                                                                                                    4             The PTAB concluded that Lyft failed to articulate sufficient structure such that the PTAB

                                                                                                    5   was not able to compare the ʼ730 Patent to the prior art. The PTAB attempted its own construction

                                                                                                    6   without the benefit of a non-preliminary response from RideApp or its expert.2 The PTAB

                                                                                                    7   concluded that it could not, by itself, find sufficient structure to support the claims and that

                                                                                                    8   “Petitioner has not shown a reasonable likelihood that it will prevail with respect to

                                                                                                    9   unpatentability.” Lyft Inc. v. RideApp, Inc., Case IPR2019-00671, Paper No. 12 at 15 (P.T.A.B.

                                                                                                   10   Aug. 12, 2019) (“PTAB Decision”), attached as Ex. 1.

                                                                                                   11   III.      LEGAL PRINCIPLES
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12             A.      Claim Construction
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13             Claim construction is a question of law. Markman v. Westview Instruments, Inc., 517 U.S.

                                                                                                   14   370, 384-85 (1996). A court must construe a patent’s claims in order to resolve the factual

                                                                                                   15   question of infringement. Id.

                                                                                                   16                     1.     Intrinsic Evidence is the Best Guide to the Claims’ Meaning

                                                                                                   17             It is axiomatic that the patent claims define the invention. Phillips v. AWH Corp., 415

                                                                                                   18   F.3d 1303, 1312 (Fed. Cir. 2005). Claim construction begins with the words of the claims. MSM

                                                                                                   19   Investments Co. v. Carolwood Corp., 259 F.3d 1335, 1338-39 (Fed. Cir. 2001).

                                                                                                   20             The patent specification and prosecution history are “intrinsic” evidence of the meaning

                                                                                                   21   of the claim terms. The specification is “the single best guide to the meaning of a disputed term.”

                                                                                                   22   Phillips v. AWH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005). Understanding the problems that

                                                                                                   23   inventors were seeking to solve is often useful. Bates v. Coe, 98 U.S. 31, 38 (1878) (“[I]n case

                                                                                                   24   of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions of the

                                                                                                   25

                                                                                                   26

                                                                                                   27   2
                                                                                                         The PTAB is criticized for this practice. See, e.g., “Are PTAB Non-Institution Decisions
                                                                                                        Based on Indefiniteness Defensible post-SAS?”
                                                                                                   28   https://www.lexology.com/library/detail.aspx?g=ce1855c8-9a9a-4a78-a5b4-425cc0f0331d.

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION   -2-                   CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 7 of 25



                                                                                                    1   specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

                                                                                                    2   language employed in the claims.”).

                                                                                                    3          Extrinsic evidence may also guide claim construction, but it may not be relied upon to

                                                                                                    4   vary the clear meaning of claim terms. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1328

                                                                                                    5   (Fed. Cir. 2008). Because courts evaluate definiteness from the perspective of someone skilled

                                                                                                    6   in the relevant art at the time the patent was filed, expert testimony may be helpful in evaluating

                                                                                                    7   definiteness. See, e.g., Dow Chemical Co. v. Nova Chemicals Corp., 809 F.3d 1223, 1225 (Fed.

                                                                                                    8   Cir. 2015).

                                                                                                    9                  2.     Means-Plus-Function Claims.

                                                                                                   10          Means-plus-function claiming occurs when a claim is drafted in a manner that invokes 35

                                                                                                   11   U.S.C. § 112, ¶ 6 (“Section 112”). Section 112 provides:
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12                  An element in a claim for a combination may be expressed as a
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                       means or step for performing a specified function without the recital
                                                                                                   13                  of structure, material, or acts in support thereof, and such claim
                                                                                                                       shall be construed to cover the corresponding structure, material, or
                                                                                                   14                  acts described in the specification and equivalents thereof.

                                                                                                   15   35 U.S.C. § 112, ¶ 6 (2006). In construing functional claims, a court must first determine the

                                                                                                   16   claimed function and then identify the corresponding structure from the specification that

                                                                                                   17   performs that function. Baran v. Medical Device Tech., Inc., 616 F.3d 1309, 1316 (Fed. Cir.

                                                                                                   18   2010). The functions should be expressly set forth in the claims. JVW Enters., Inc. v. Interact

                                                                                                   19   Accessories, Inc., 424 F.3d 1324, 1331 (Fed. Cir. 2005).

                                                                                                   20          For means-plus-function limitations where the disclosed structure is a computer

                                                                                                   21   programmed to implement an algorithm, the patent must disclose enough of an algorithm to

                                                                                                   22   provide the necessary structure under 35 U.S.C. § 112 ¶ 6. See Finisar Corp. v. DirecTV Grp.,

                                                                                                   23   Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). The patentee may express this algorithm in any

                                                                                                   24   understandable manner, including as a flowchart, so long as sufficient structure is disclosed. Id.

                                                                                                   25   The Federal Circuit “does not impose a lofty standard in its indefiniteness cases.” Id. at 1341.

                                                                                                   26   Sufficient structure must simply “permit one of ordinary skill in the art to ‘know and understand

                                                                                                   27   what structure corresponds to the means limitation’” so that he may “perceive the bounds of the

                                                                                                   28   invention.” Id. at 1340-41.

                                                                                                        RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION      -3-                   CASE NO. 4:18-CV-07152-JST
                                                                                                        BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 8 of 25



                                                                                                    1          “A challenge to a claim containing a means-plus-function limitation as lacking structural

                                                                                                    2   support requires a finding, by clear and convincing evidence, that the specification lacks

                                                                                                    3   disclosure of structure sufficient to be understood by one skilled in the art as being adequate to

                                                                                                    4   perform the recited function.” Eon Corp. IP Holdings, LLC v. Aruba Networks, Inc., 62 F. Supp.

                                                                                                    5   3d 942, 948 (N.D. Cal. 2014) (citing Intellectual Prop. Dev., Inc. v. UA-Columbia Cablevision of

                                                                                                    6   Westchester, Inc., 336 F.3d 1308, 1319 (Fed. Cir. 2003)). When construing a means-plus-

                                                                                                    7   function claim, “a court may not import into the claim structural limitations from the written

                                                                                                    8   description that are unnecessary to perform the claimed function.” Acromed Corp. v. Sofamor

                                                                                                    9   Danek Group, Inc., 253 F.3d 1371, 1382 (Fed. Cir. 2001). When multiple embodiments in the

                                                                                                   10   specification correspond to the claimed structure, proper application of Section 112 generally

                                                                                                   11   reads the claim element to embrace each of those embodiments. Versa Corp. v. Ag-Bag Intern.
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   Ltd., 392 F.3d 1325, 1329 (Fed. Cir. 2004).
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13          B.      A Person of Ordinary Skill in the Art

                                                                                                   14          The skilled artisan to whom the ʼ730 Patent disclosure is directed would be familiar with

                                                                                                   15   digital cell phone design and technology, mobile software platforms, and software development

                                                                                                   16   methodologies, and preferably would have experience in innovation processes and consumer

                                                                                                   17   technology development. The artisan would have education and familiarity with electrical,

                                                                                                   18   industrial, mechanical, or computer sciences, including at least (a) a bachelor’s degree with at

                                                                                                   19   least three years of experience working in one of those fields, or (b) a master’s degree or higher

                                                                                                   20   in such a field with at least one year of experience in that field. A person with less education and

                                                                                                   21   more relevant practical experience, or more relevant education and less practical experience, may

                                                                                                   22   also meet this standard. Mr. Yen is at least a skilled artisan. (Declaration of David Yen, dated

                                                                                                   23   Sept. 6, 2019 and filed concurrently herewith ("Yen Decl.") ¶¶ 24-27.)

                                                                                                   24   IV.    THE DISPUTED CLAIM TERMS
                                                                                                               A.   “a central data system for tracking passenger transportation vehicle usage
                                                                                                   25               and distributing periodic invoices for that usage”
                                                                                                   26
                                                                                                                      RideAppʼs Construction                       Lyftʼs Construction
                                                                                                   27
                                                                                                              means-plus-function term                     means-plus-function term
                                                                                                   28


                                                                                                        RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION      -4-                    CASE NO. 4:18-CV-07152-JST
                                                                                                        BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 9 of 25


                                                                                                                 “central data system” means “central
                                                                                                    1            assignment system combined with one
                                                                                                                 or more databases”
                                                                                                    2
                                                                                                                 Function:                                    Function:
                                                                                                    3
                                                                                                                 (1) “tracking of passenger and vehicle       (1) “tracking passenger
                                                                                                    4            for the passenger transportation vehicle     transportation usage,” and
                                                                                                                 usage,” and
                                                                                                    5                                                         (2) “distributing period invoices for
                                                                                                                 (2) “distributing periodic invoices for      the usage,” subject to the
                                                                                                    6            the usage.”                                  constructions of “tracking passenger
                                                                                                                                                              transportation usage” and “periodic”
                                                                                                    7
                                                                                                                 Essential Structure3:                        Structure:
                                                                                                    8
                                                                                                                 (1) A central data system is a central       Indefinite, but if not indefinite, the
                                                                                                    9            assigning system plus one or more            following structure:
                                                                                                                 databases. The system includes specific
                                                                                                   10            software to support the transit system.
                                                                                                                 The central data system may have
                                                                                                   11            distributed architecture. See FIGS. 2 &      Function (1): the structure recited in
                                                                                                                 3, ʼ730 Patent 5:54-6:5.
KASOWITZ BENSON TORRES LLP




                                                                                                                                                              the specification at 5:54-64; 9:3-26;
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12                                                         14:14-19; 16:17-22; Table 1 under
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                 (2) The central data system further          “Monitor Status for Vehicle
                                                                                                   13            includes communication devices,              Assignments (Cols. 21-22) Software
                                                                                                                 including modems, cellular, and low-         Element; FIG. 6 (item 504.1); FIG. 8
                                                                                                   14            power, providing links between the           (items 802, 804, 806, 808, and 810);
                                                                                                                 discrete computer(s) of the central          and
                                                                                                   15            system and the passengers and vehicles.
                                                                                                                 ʼ730 Patent 5:54-6:5.                   Function (2): 5:54-65; 18:4-10;
                                                                                                   16                                                    18:34-39; Table 1 under “Billing and
                                                                                                                 Specially programmed to perform the Payment” (Cols. 23-24) Software
                                                                                                   17            following:                              Element (“Using stored data, the
                                                                                                                                                         system would periodically, e.g.,
                                                                                                   18            (3) central data system receives        monthly bill all passengers and pay
                                                                                                                 notification message that a user is     all drivers. The preferred mode
                                                                                                   19            onboard a vehicle;                      would be billing to utility bill, e.g.,
                                                                                                                                                         the cell phone or pager bill…All of
                                                                                                   20            (4) central data system periodically    this is done without manual
                                                                                                                 receives notification message of status intervention.”); FIG. 8 (item 814).
                                                                                                   21            information, including the vehicle’s
                                                                                                                 position;
                                                                                                   22
                                                                                                                 (5) central data system receives
                                                                                                   23            notification message that passengers
                                                                                                                 have left the vehicle;
                                                                                                   24
                                                                                                                 (6) After the passenger is delivered to
                                                                                                   25            the passengers destination, the central
                                                                                                                 system bills the passenger for the trip
                                                                                                   26            (optionally “as the event occurs,”
                                                                                                                 monthly, or with utility bill).
                                                                                                   27

                                                                                                   28   3
                                                                                                            See Ex. 2 for a depiction of the algorithm for this claim.

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION     -5-                     CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 10 of 25



                                                                                                    1          The essential structure for this claim element must include at least a central data system

                                                                                                    2   that tracks the passenger transportation vehicle usage and maintains the tracked information for

                                                                                                    3   billing. Yen Decl. ¶ 59. The central data system includes one or more networked computers with

                                                                                                    4   specific software to support the entire transit system. Yen Decl. ¶ 59. ʼ730 Patent, 10:23-26;

                                                                                                    5   11:6-8. The system may have distributed architecture. Yen Decl. ¶ 59. See ʼ730 Patent, 5:54-

                                                                                                    6   6:5 (“portions of the assigning system are distributed among several locations”).         Those

                                                                                                    7   computers further include communication devices providing links between the discrete

                                                                                                    8   computer(s) of the central system and the passengers and vehicles. Yen Decl. ¶ 59. See ’730

                                                                                                    9   Patent, FIGS. 2 & 4. The central data system is programmed with specific software that performs

                                                                                                   10   the described functions. Yen Decl. ¶ 59. ’730 Patent, 10:23-26; 11:6-8; FIG. 9 & Table 1.

                                                                                                   11          The central assigning system and database are shown in FIG. 2 (items 205 & 240) and
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   FIG. 3 (item 340); see ʼ730 Patent, 7:27-30, 9:26-35, 10:22-49, 14:33-37, 15:24-26.
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13          The system further includes communication devices, including modems, providing links

                                                                                                   14   between the discrete computer(s) of the system and the passengers and vehicles that are capable

                                                                                                   15   of sending and receiving messages. Yen Decl. ¶ 60. See ’730 Patent, 5:54-64. The system is

                                                                                                   16   programmed to track passenger transportation vehicle usage. Yen Decl. ¶ 61. See ʼ730 Patent,

                                                                                                   17   7:65-8:10 (system tracks all aspects of usage); 15:54-60 (the central data system monitors all

                                                                                                   18   passenger information), 7:47-58 (the system monitors passenger and vehicle). The system is

                                                                                                   19   programmed to receive notification messages of status information, including the vehicle’s

                                                                                                   20   position and notification messages that passengers have left the vehicle. Yen Decl. ¶ 61. See

                                                                                                   21   ʼ730 Patent, 16:34-38.

                                                                                                   22          The system tracks “communications between passengers and vehicles to monitor system

                                                                                                   23   usage.” Yen Decl. ¶ 62. ’730 Patent, 8:4-5. The system is further programmed to distribute

                                                                                                   24   periodic invoices for the usage. Yen Decl. ¶ 62. See ’730 Patent, 5:39-53 (tracking for purposes

                                                                                                   25   of billing); 16:17-38 (same).

                                                                                                   26          The written description includes an algorithm for the tracking function that provides

                                                                                                   27   corresponding structure for the central data system. Yen Decl. ¶ 63. See ’730 Patent, FIG. 9 &

                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION   -6-                   CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 11 of 25



                                                                                                    1   Table 1.4 The central data system is programmed to receive a communication when a passenger

                                                                                                    2   boards a vehicle. Yen Decl. ¶ 63. See ’730 Patent, FIG. 9 & Table 1 (Monitor Status for Vehicle

                                                                                                    3   Assignment & Transit Loading and Configuration). This central data system then writes this

                                                                                                    4   information to Update Billing Files, which ultimately is used in the systemʼs Billing and Payment.

                                                                                                    5   See ’730 Patent, FIG. 9 & Table 1. Yen Decl. ¶ 63.

                                                                                                    6             After the previous steps have taken place, the central data system is further programmed

                                                                                                    7   to distribute periodic invoices based on usage. Yen Decl. ¶ 64. See ’730 Patent, FIG. 9 & Table

                                                                                                    8   1 (Update Billing Files & Billing and Payment). Yen Decl. ¶ 64. The written description sets

                                                                                                    9   forth numerous methods by which the actual billing can occur. See ’730 Patent, 5:45 (usage

                                                                                                   10   charged through cellular phone bill), 8:32-37 (same) 23:23-34; (automatic billing “like a utility”);

                                                                                                   11   16:30-33 (billing “[o]nce the passenger is delivered to the passenger’s destination” with “bill
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   being presented at a designated date”); 18:7 (“utility style billing”); 18:10-12 (“paid automatically
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   by credit card or bank debit”); 18:12-13 (“payment handled through the World Wide Web”);

                                                                                                   14   18:34-36 (“aggregated” billing being sent to user’s cell phone); 18:44 (“as the event occurs”);

                                                                                                   15   18:13 (“paid by check in the mail”); FIG. 8 (illustrative billing element).

                                                                                                   16             Mr. Yen considers this to be the corresponding structures for this claims, and trust this

                                                                                                   17   term is definite.

                                                                                                   18
                                                                                                                  B.      “a wireless means of on-demand allocation of a passenger to a specific
                                                                                                   19                     vehicle through the central data system”

                                                                                                   20                    RideAppʼs Construction                     Lyftʼs Construction
                                                                                                   21            means-plus-function term                  means-plus-function term

                                                                                                   22            Function:                                 Function:

                                                                                                   23            “on-demand allocation of a passenger to “on-demand allocation of a
                                                                                                                 a specific vehicle through the central  passenger to a specific vehicle
                                                                                                   24            data system”                            through the central data system”

                                                                                                   25            Essential Structure5:                     Structure:

                                                                                                   26
                                                                                                        4
                                                                                                   27     Figure 9 and Table 1 must be read together. Table 1 describes the algorithms within each module
                                                                                                        on Figure 9.
                                                                                                   28   5
                                                                                                          See Ex. 3 for a depiction of the algorithm for “on-demand allocation.ˮ

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION   -7-                   CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 12 of 25


                                                                                                                 (1) Central data system with wireless,       Indefinite, but if not indefinite, the
                                                                                                    1            connectivity.                                following structure:
                                                                                                    2            (2) A scheduling processor at the            FIG. 6 at items 504.5 and 504.6;
                                                                                                                 central data system. FIG. 9 & Table 1        6:55-62; 7:1-7; 7:35-44; 14:47-
                                                                                                    3            (Transit Loading and Configuration &         15:30; 15:35-41; Table 1 under
                                                                                                                 Monitor Status for Vehicle                   “Find Best Trip” Software Element
                                                                                                    4            Assignments).                                (“Solves the trip assignment task
                                                                                                                                                              based on available vehicles, their
                                                                                                    5            (3) A message from a passenger to the        schedules, and their passenger
                                                                                                                 central data system to request a trip;       loadings. Also updates passengers as
                                                                                                    6            Table 1 (Request Shared Trip)                the trip origination time becomes
                                                                                                                                                              imminent.” (Cols. 21-22)
                                                                                                    7            (4) A message from central data system
                                                                                                                 to a specific vehicle that identifies the
                                                                                                    8            passenger and pick-up location. See
                                                                                                                 FIG. 9 & Table 1 (Notify Driver).
                                                                                                    9

                                                                                                   10             Essential Structure: The Patent describes “allocation” as the process of communicating
                                                                                                   11   to vehicles/drivers the passengers, routes, and schedules. Yen Decl. ¶ 67. ’730 Patent, 8:3-4
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        (“communications to vehicles to allocate routes, schedules and passengers”) 15:24-27 (“Once
                                                                                                   13   the routes and methods are determined, the central processing system allocates them based on a
                                                                                                   14   passenger’s parameters.”)6 Here, the claim term is limited to “allocation of a passenger to a
                                                                                                   15   specific vehicle.” Yen Decl. ¶ 67. ’730 Patent Claims 2(c) & 3(c); see also, id., 7:27-30; 14:25-
                                                                                                   16   28 (“The information can be audio, visual, or text data….”); 16:6-8 (“In step 516, the central
                                                                                                   17   assigning system then notifies vehicles and/or drivers of passenger assignments.”)
                                                                                                   18             The essential structure for this claim element includes a central assigning system that
                                                                                                   19   monitors all vehicles for location, projected future location, in-service status, assigned passengers,
                                                                                                   20   driver information, and actual loading by pick-up location. Yen Decl. ¶ 68. ’730 Patent, 7:46-
                                                                                                   21   52, 9:5-26, 11:62-64, 14:14-16; Table 1 (Request Shared Trip, Transit Loading and Configuration
                                                                                                   22   & Monitor Status for Vehicle Assignment); FIG. 9. The central assigning system processes the
                                                                                                   23   passenger's trip request to make an assignment. See ’730 Patent, FIGS. 5 & 6; Table. 1. After
                                                                                                   24   the trip is assigned, the scheduling processor at the central data system allocates the assignment
                                                                                                   25

                                                                                                   26   6
                                                                                                           In response to Lyft’s Petition for Inter Partes Review, RideApp offered a preliminary
                                                                                                        construction of “allocation” that included “assignment.” PTAB found that Patent Owner sought
                                                                                                   27   to add aspects that appear in the embodiments in its preliminary construction of “allocation.” (Ex.
                                                                                                        1, at 6.) In light of PTAB’s Decision, Patent Owner proposes to limit “allocation” solely to its
                                                                                                   28   description in the specification.

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION      -8-                    CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 13 of 25



                                                                                                    1   to a specific vehicle. See id.; see also ’730 Patent, 15:24-26 (“Once the routes and methods are

                                                                                                    2   determined, the central processing system allocates them.…”); 16:6-8. The central data system

                                                                                                    3   sends a message to allocate the passenger to the specific vehicle. Yen Decl. ¶ 68. See ’730 Patent,

                                                                                                    4   7:65-8:6; Table 1 (Notify Driver); 14:33-37 (“The central assigning system can communicate

                                                                                                    5   updated passenger and vehicle information directly to vehicles and drivers.”); see also 9:15-17

                                                                                                    6   (“[t]he data includes…current passenger assignments….”).

                                                                                                    7             Mr. Yen considers this to be the corresponding structures for this claims, and trust this

                                                                                                    8   term is definite.

                                                                                                    9             Embodiments related to allocation include FIG. 4, a diagram of an embodiment of the

                                                                                                   10   transit system. Yen Decl. ¶ 69. Further, FIG. 5 illustrates one embodiment of the operation of a

                                                                                                   11   preferred scheduling processor; it includes the step Notify Vehicle of Trip Selection, which is an
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   analogue of the Notify Driver element of the algorithm. Id.
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13
                                                                                                                  C.      “a wireless means of informing the passenger of the assignment and updated
                                                                                                   14                     expected arrival time”

                                                                                                   15                    RideAppʼs Construction                          Lyftʼs Construction
                                                                                                   16            means-plus-function term                    means-plus-function term

                                                                                                   17            Function:                                   Function:

                                                                                                   18            (1) “informing the passenger of the         Indefinite, alternatively:
                                                                                                                 assignment and
                                                                                                   19                                                        (1) “informing the passenger of the
                                                                                                                 (2) “informing the passenger of the         assignment,” and
                                                                                                   20            expected time at which the vehicle and
                                                                                                                 passenger will meet, including updates      (2) “informing the passenger of the
                                                                                                   21            to the arrival time”                        expected time at which the vehicle
                                                                                                                                                             and passenger will meet, including
                                                                                                   22                                                        updates to the arrival time”

                                                                                                   23            Essential Structure7:                       Structure:

                                                                                                   24            (1) The central data system, wireless       Indefinite, but if not indefinite, the
                                                                                                                 communication devices for sending and       following structure:
                                                                                                   25            receiving messages, and scheduling
                                                                                                                 processor described above. See Table 1      Function (1): FIG. 6 (item 504.7);
                                                                                                   26            (Monitor Status for Vehicle                 7:48-59; 16:6-8; Table 1 under
                                                                                                                 Assignments & Find Best Trip)               “Notify Passenger, Updates” (“The
                                                                                                   27                                                        hand held terminal would display

                                                                                                   28   7
                                                                                                            See Ex. 4 for a depiction of the algorithm for this claim.

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION     -9-                    CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 14 of 25


                                                                                                              (2) Notify Passenger message from           trip options in order of likely
                                                                                                    1         central data system to passenger            preference. This often would be the
                                                                                                              informing of assignment and time of         only one as there is an obvious best
                                                                                                    2         pick-up. See FIG 9 & Table 1 (Notify        transit option.”) (Cols. 21-22); and
                                                                                                              Passenger, Updates).
                                                                                                    3                                                     Function (2): FIG. 5 (item 514);
                                                                                                              (3) One or more Notify Passenger,           7:48-59; 11:63-12:3; 15:43-51; 17:6-
                                                                                                    4         Update messages from central data           11; Table 1 under “Notify Passenger,
                                                                                                              system informing passenger of expected      Updates” (It would also display the
                                                                                                    5         time at which vehicle and passenger         time of pick-up. If this time of pick-
                                                                                                              will meet, including updates. See id.       up had uncertainty of greater than
                                                                                                    6                                                     some limit, e.g., 60 seconds, then
                                                                                                                                                          repeated messages, updates, would
                                                                                                    7                                                     be sent concerning the chosen trip so
                                                                                                                                                          that waiting could be minimized.”)
                                                                                                    8                                                     (Cols. 21-22) and “Report Position”
                                                                                                                                                          (All vehicles are equipped with
                                                                                                    9                                                     locating means, e.g, GPS and
                                                                                                                                                          periodically report position. During
                                                                                                   10                                                     passenger pick-up periods this
                                                                                                                                                          reporting is frequent so that
                                                                                                   11                                                     passengers can be notified of pick-up
KASOWITZ BENSON TORRES LLP




                                                                                                                                                          times with precision, e.g., 60
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                                                          seconds”) (Cols. 21-22) Software
                                                                                                                                                          Elements.
                                                                                                   13

                                                                                                   14          Essential Structure: Embodiments of the system are illustrated throughout the written
                                                                                                   15   description. Yen Decl. ¶ 74. See ’730 Patent, FIGS. 3, 4, 9 & Table 1 (Notify Passenger). The
                                                                                                   16   central data system interfaces wirelessly with the passenger. Yen Decl. ¶ 74. Upon a passenger’s
                                                                                                   17   request for a trip, the scheduling processor of the system determines the best trip, or a number of
                                                                                                   18   options. This process is illustrated in the written description. Yen Decl. ¶ 74. See ’730 Patent,
                                                                                                   19   FIG. 5 (504, 506, 510, 512, 514) & FIG. 6 (504.7).
                                                                                                   20          The central data system receives a trip request and the scheduling processor assigns that
                                                                                                   21   passenger to a vehicle. Yen Decl. ¶ 75. See ’730 Patent, 3:56-62 (system matches “a passengerʼs
                                                                                                   22   trip request with current transit parameters to determine vehicle assignment and routes that reduce
                                                                                                   23   passenger trip and wait times, wherein the current transit parameters and passenger location are
                                                                                                   24   obtained via wireless communication devices optionally capable of transmitting location data”);
                                                                                                   25   7:1-4; 7:28-30. The scheduling processor can conduct the assignment process in any number of
                                                                                                   26   exemplified ways. See, e.g., ’730 Patent, FIG. 9 & Table 1 (Monitor Status for Vehicle
                                                                                                   27   Assignments, Find Best Trips). Once the assignment occurs, the central data system sends a
                                                                                                   28   message to the passenger that includes notice of the assignment and the expected arrival time.

                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 10 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 15 of 25



                                                                                                    1   See ’730 Patent, FIG. 9 & Table 1 (Notify Passenger, Updates). The system monitors locations

                                                                                                    2   of vehicles in order to provide accurate, real-time information on when a passenger will be picked

                                                                                                    3   up. Yen Decl. ¶ 75. ’730 Patent, 11:63-64; see also Table 1 (Report Position). As the system

                                                                                                    4   dynamically updates with new passenger and vehicle information, it will update the passenger

                                                                                                    5   with revised pickup times if previous pickup times have been modified based on new data. Yen

                                                                                                    6   Decl. ¶ 75. ’730 Patent, 15:41-46; see also FIG. 5 (510, 512, 514). The central data system is

                                                                                                    7   programmed to provide additional messages that update the expected arrival time, with more

                                                                                                    8   frequent messages if the arrival is imminent or has been delayed. Yen Decl. ¶ 75. See id.; see

                                                                                                    9   also 7:47-64 (“The scheduling processor of the central assigning system. . . .communicates to the

                                                                                                   10   passenger a pickup point (origination site) and estimated or exact time of pick up. . . . More than

                                                                                                   11   one communication may be required to update information, particularly the exact time of trip
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   origination.”); 14:23-25 (“During passenger pick-up periods this reporting is frequent so that
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   passengers can be notified of pick-up times.”). If the time of pickup has an uncertainty of greater

                                                                                                   14   than some limit, then repeated update messages would be sent. Yen Decl. ¶ 75. ’730 Patent,

                                                                                                   15   Table 1 (Notify Passenger, Updates); 11:65-12:3.

                                                                                                   16
                                                                                                                  D.      “a wireless means of detecting the proximity of the passenger and alerting
                                                                                                   17                     the passenger of the proximity of the vehicle”

                                                                                                   18
                                                                                                                         RideAppʼs Construction                          Lyftʼs Construction
                                                                                                   19            means-plus-function term                    means-plus-function term
                                                                                                   20            Function:                                   Function:
                                                                                                   21            A wireless means of:                        Indefinite, alternatively:
                                                                                                   22            (1) “detecting when the passenger is        (1) “detecting when the passenger is
                                                                                                                 within a certain proximity of the           within a certain proximity to the
                                                                                                   23            vehicle,” and                               vehicle,” and
                                                                                                   24            (2) “alerting the passenger of the          (2) “alerting the passenger of the
                                                                                                                 proximity of the vehicle”                   proximity”
                                                                                                   25
                                                                                                                 Essential Structure8:                       Structure:
                                                                                                   26

                                                                                                   27

                                                                                                   28   8
                                                                                                            See Ex. 5 for a depiction of the algorithm for this claim.

                                                                                                            RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 11 -                  CASE NO. 4:18-CV-07152-JST
                                                                                                            BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 16 of 25


                                                                                                              (1) GPS and digital cellular               Indefinite, but if not indefinite, the
                                                                                                    1         communications located in passenger        following structure:
                                                                                                              hand-held device. See 4:56-65; FIG. 9
                                                                                                    2         & Table 1 (Request Trip).                  Function (1): 5:16-5:29; 11:63-12:3;
                                                                                                                                                         14:37-40; 20:30-39; Table 1 –
                                                                                                    3         (2) Central Assigning System and           “Signal Vehicle of Presence”
                                                                                                              database. See FIG. 9 & Table 1.            Software Element (“When
                                                                                                    4                                                    approaching the transit vehicle (or
                                                                                                              (3) GPS-enabled device located on the      station in the case of rail) the hand
                                                                                                    5         vehicle that periodically detects and      held terminal would notify the
                                                                                                              reports position.                          vehicle that the particular passenger
                                                                                                    6                                                    was present and intended to board.
                                                                                                              (4) Message notifying passenger of the     This (1) gives the driver assurance
                                                                                                    7         proximity of vehicle. See FIG. 9 &         that a particular individual is to be on
                                                                                                              Table 1 (Report Position, Signal           board, and (2) causes the trip to be
                                                                                                    8         Vehicle of Presence).                      logged for billing and vehicle
                                                                                                                                                         loading purposes in the transit
                                                                                                    9                                                    assignment system.
                                                                                                                                                         Correspondingly, the passenger is
                                                                                                   10                                                    automatically notified of proximity
                                                                                                                                                         of vehicle.”) (Cols. 21-22); and
                                                                                                   11
KASOWITZ BENSON TORRES LLP




                                                                                                                                                         Function (2): 17:6-11; Table 1 –
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                                                         “Signal Vehicle of Presence”
                                                                                                                                                         Software Element (“When
                                                                                                   13                                                    approaching the transit vehicle (or
                                                                                                                                                         station in the case of rail) the hand
                                                                                                   14                                                    held terminal would notify the
                                                                                                                                                         vehicle that the particular passenger
                                                                                                   15                                                    was present and intended to board.
                                                                                                                                                         This (1) gives the driver assurance
                                                                                                   16                                                    that a particular individual is to be on
                                                                                                                                                         board, and (2) causes the trip to be
                                                                                                   17                                                    logged for billing and vehicle
                                                                                                                                                         loading purposes in the transit
                                                                                                   18                                                    assignment system. Correspondingly
                                                                                                                                                         the passenger is automatically
                                                                                                   19                                                    notified of proximity of vehicle.”)
                                                                                                                                                         (Cols. 21-22).
                                                                                                   20

                                                                                                   21
                                                                                                               Essential Structure: The system employs location technology to detect the geographic
                                                                                                   22
                                                                                                        position of the passenger and vehicle. Yen Decl. ¶ 78. ʼ730 Patent, 8:1-2; 10:45-49; 11:42-45.
                                                                                                   23
                                                                                                        This is specifically exemplified as GPS technology, although Prof. Dickerson was aware of other
                                                                                                   24
                                                                                                        technologies that were emerging and could be integrated into his system. Yen Decl. ¶ 78. See
                                                                                                   25
                                                                                                        ’730 Patent, 7:65-8:9; see also 5:6-25 (“Similarly, the term GPS refers to wireless locating
                                                                                                   26
                                                                                                        technology that may be based on cellular locating systems known to those skilled in the art.”);
                                                                                                   27
                                                                                                        5:13-15 (other wireless location technologies); 10:42-48 (same); 11:47-49 (same).
                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION   - 12 -                  CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 17 of 25



                                                                                                    1          GPS technology is integral to the claimed system and to performing the claimed functions.

                                                                                                    2   “Proximity” requires accurate and updated location information of both the vehicle and passenger.

                                                                                                    3   Yen Decl. ¶ 79. The system uses GPS to track the vehicles. Yen Decl. ¶ 79. See ’730 Patent,

                                                                                                    4   Table 1 (Report Position) (“All vehicles are equipped with locating means, e.g., GPS and

                                                                                                    5   periodically report position. During passenger pick-up periods this reporting is frequent so that

                                                                                                    6   passengers can be notified of pick-up times with precision”).

                                                                                                    7          The system dynamically detects and records location and uses location data in its

                                                                                                    8   algorithms. Yen Decl. ¶ 80. See ’730 Patent, Table 1 (Transit Loading and Configuration &

                                                                                                    9   Monitor Status for Vehicle Assignments). The algorithms that process trip requests, determine

                                                                                                   10   best trips, and perform assignment functions rely on the location data for passenger and vehicle.

                                                                                                   11   Yen Decl. ¶ 80. See ’730 Patent, Table 1 (Transit Loading and Configuration, Monitor Status for
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   Vehicle Assignments, Find Best Trip). The specification teaches that the system monitors
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   location data. Yen Decl. ¶ 80. 16:35-36 (“the central assigning system is periodically notified of

                                                                                                   14   status information, including the vehicleʼs position”). The system relies on location data to

                                                                                                   15   determine scheduling, such as time of arrival. Yen Decl. ¶ 80. 7:8-11. (“The central assigning

                                                                                                   16   system can dynamically update the schedule of vehicles based both on demand trends and on

                                                                                                   17   actual vehicle progress in meeting schedules. Vehicle progress data can be provided by GPS.”).

                                                                                                   18   The written description provides that the passenger reports information to the system including

                                                                                                   19   location information. Yen Decl. ¶ 80. See ’730 Patent, 7:65-8:10, FIG. 9 & Table 1 (Request

                                                                                                   20   Trip). The vehicle’s position is tracked. Yen Decl. ¶ 80. See ’730 Patent, FIG. 9 & Table 1

                                                                                                   21   (Report Position). The central data system will send messages alerting the passenger regarding

                                                                                                   22   the proximity of the vehicle. Yen Decl. ¶ 80. See ’730 Patent, FIG. 9 & Table 1 (Signal Vehicle

                                                                                                   23   of Presence) (“Correspondingly the passenger is automatically notified of proximity of vehicle.”).

                                                                                                   24          E.      “periodic”

                                                                                                   25

                                                                                                   26                 RideAppʼs Construction                      Lyftʼs Construction
                                                                                                                                                          “occurring at regular intervals of time
                                                                                                   27         Plain and ordinary meaning.                 (e.g., monthly), independent of when
                                                                                                                                                          a trip or segment of a trip is made”
                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION   - 13 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 18 of 25



                                                                                                    1          Consistent with the plain meaning of the word, the patent uses the term “periodic” to mean

                                                                                                    2   occurring at regular or irregular intervals. Yen Decl. ¶ 83. For example, the patent refers to

                                                                                                    3   pollutants “periodically” washed away—not at regular intervals but from time to time upon

                                                                                                    4   occurrence of an event. Yen Decl. ¶ 83. See, e.g., ’730 Patent, 1:39-40 (“Such pollutants

                                                                                                    5   periodically are washed away by rain water…”); see also 16:35-36 (“the central assigning system

                                                                                                    6   is periodically notified of… passengers who have boarded or left the vehicle”). The patent

                                                                                                    7   contrasts “periodic” from “continuous.” 9:5-6 (“The evaluation of the data can be periodic or

                                                                                                    8   continuous.”). The patent also explains that periodic reports may change in frequency. See ’730

                                                                                                    9   Patent, Table 1 (Report Position) (“periodically report position”). The specification’s use of

                                                                                                   10   “monthly (or periodic)” shows that periodic is not the same as monthly, though it may include

                                                                                                   11   monthly. See ’730 Patent, 18:55-57 (“Clearly private owners of ride-sharing vehicles and rental
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   cars would receive monthly (or periodic) compensation…”). Even in reference to “periodic
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   billing,” the specification states “perhaps monthly,” but does not limit the claim to monthly or

                                                                                                   14   any regular interval. Yen Decl. ¶ 83. See ’730 Patent, 5:44-45. Rather, the Patent explains that

                                                                                                   15   the system can “the system can credit payments received and charge trips taken as the event

                                                                                                   16   occurs.” Yen Decl. ¶ 84. See ’730 Patent, 18:42-44. “[P]articular embodiments appearing in a

                                                                                                   17   specification will not be read into the claims when the claim language is broader than such

                                                                                                   18   embodiments.” Electro Med. Sys. S.A. v. Cooper Life Sci., 34 F.3d 1048, 1054 (Fed. Cir. 1994).

                                                                                                   19          F.      “unified billing”
                                                                                                   20
                                                                                                                      RideAppʼs Construction                       Lyftʼs Construction
                                                                                                   21         The preamble is not limiting.               The preamble is limiting.
                                                                                                   22         Plain and ordinary meaning.                 “an aggregation of the trips of a user
                                                                                                                                                          in one bill statement”
                                                                                                   23

                                                                                                   24          The preamble merely recites the stated objective of providing “a convenient access and
                                                                                                   25   billing system for all modes of travel, shared-ride, mass transit, or car rental (including taxi)
                                                                                                   26   such that the user need not be bothered with cash or tokens but rather receives a monthly billing
                                                                                                   27   perhaps as part of the cellular communications bill.” Yen Decl. ¶ 88. ’730 Patent, 8:32-37. The
                                                                                                   28   system “has electronic automatic billing and user ID like a utility for both ride-shared and rental

                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 14 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 19 of 25



                                                                                                    1   trips.” ’730 Patent, 23:23-27. “The same low power transmission capability of item 5 permits

                                                                                                    2   automatic billing of passengers in ride-shared vehicles including mass-transit, and in rental

                                                                                                    3   cars.” Yen Decl. ¶ 88. ’730 Patent, 5:36-39. The invention is about incorporating billing into

                                                                                                    4   the system to avoid the need for cash payments. See, e.g., ’730 Patent, 5:39-44. It seems that

                                                                                                    5   “unified” refers to incorporating billing into the central system to enable billing to “be handled in

                                                                                                    6   a fully automatic manner.” Yen Decl. ¶ 88. ’730 Patent, 5:53.

                                                                                                    7          The Federal Circuit has “routinely held that a preamble does not limit claim scope if it

                                                                                                    8   ‘merely states the purpose or intended use of an invention.’” Digitech Image Techs., LLC for

                                                                                                    9   Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (finding that preamble “A method

                                                                                                   10   of generating a device profile that describes properties of a device in a digital image reproduction

                                                                                                   11   system for capturing, transforming or rendering an image, said method comprising” was not
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   limiting).
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13          Moreover, courts normally do not interpret claims in a way that excludes disclosed

                                                                                                   14   examples in the specification. Verizon Services Corp. v. Vonage Holdings Corp., 503 F.3d 1295,

                                                                                                   15   1305 (Fed. Cir. 2007). Here, the ’730 Patent specifically states that billing can occur in a number

                                                                                                   16   of ways: as part of a cellular communications bill (5:45), billing “once the passenger is dropped

                                                                                                   17   off” with “bill being presented at a designated date” (16:30-33), “utility style billing” (18:7), “as

                                                                                                   18   the event occurs” (18:44), or “aggregated” billing being sent to user’s cell phone (18:34-36).

                                                                                                   19   Payment also can be made in a number of ways: “paid automatically by credit card or bank debit”

                                                                                                   20   (18:10-12), “payment handled through the World Wide Web” (18:12-13), “as the event occurs”

                                                                                                   21   (18:44), or “paid by check in the mail” (18:13). Yen Decl. ¶ 89. If the preamble were found to

                                                                                                   22   be limited, and if “unified” were construed in the manner suggested by Lyft, then a number of

                                                                                                   23   examples would be excluded from the claims, including each of the foregoing. Yen Decl. ¶ 89.

                                                                                                   24          Further, claim 1 identically recites an “automated system for providing unified billing for

                                                                                                   25   passenger transport” in the preamble, but then recites in the claim an “automatic means of billing

                                                                                                   26   for the use of the vehicle” in the claim—not assembling all charges into a monthly bill. “Unified

                                                                                                   27   billing” cannot mean aggregation into one bill statement. Yen Decl. ¶ 90.

                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION     - 15 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 20 of 25



                                                                                                    1          Moreover, nothing in the claim requires more than one trip. Yen Decl. ¶ 91. Thus, the

                                                                                                    2   claim cannot require “aggregation” of multiple trips into one bill statement.          Id. As the

                                                                                                    3   specification explains, automatic billing in the invention can be “as the event occurs.” Yen Decl.

                                                                                                    4   ¶ 91. ’730 Patent, 18:23-44. The plain meaning of “unified” is “brought together as one.” Yen

                                                                                                    5   Decl. ¶ 91. Thus, the preamble recites that the billing for passenger transport is brought together

                                                                                                    6   as one in the automated system—not that the billing itself necessarily brings together multiple

                                                                                                    7   charges as one. Yen Decl. ¶ 91.

                                                                                                    8          G.      “tracking passenger transportation vehicle usage”

                                                                                                    9

                                                                                                   10                 RideAppʼs Construction                        Lyftʼs Construction
                                                                                                              “tracking of passenger and vehicle for      “continuously tracking both the
                                                                                                   11         the passenger transportation vehicle        passenger and vehicle from the initial
KASOWITZ BENSON TORRES LLP




                                                                                                              usage from the initial request until        request until arrival at the final
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                              arrival at the final destination”           destination to monitor vehicle usage”
                                                                                                   13
                                                                                                               The patent describes “real-time” command and control. Tracking of the passenger
                                                                                                   14
                                                                                                        transportation vehicle usage would begin when the usage begins. Yen Decl. ¶ 93. “The passenger
                                                                                                   15
                                                                                                        can select the trip of an alternative by using a single key on a cellular phone, which may be one
                                                                                                   16
                                                                                                        of several alternatives presented and may include a request for additional alternatives or data,
                                                                                                   17
                                                                                                        wherein at this point, the central assigning system is monitoring all key presses and
                                                                                                   18
                                                                                                        information transmitted from the passenger’s communication device.” Yen Decl. ¶ 93. ’730
                                                                                                   19
                                                                                                        Patent, 15:54-60.
                                                                                                   20
                                                                                                               The ’730 Patent amply discloses that the central data system engages in “tracking”
                                                                                                   21
                                                                                                        passenger transportation vehicle usage. That feature provides many of the benefits sought by the
                                                                                                   22
                                                                                                        invention. The system “provides real-time command and control of passengers and vehicles….”
                                                                                                   23
                                                                                                        Yen Decl. ¶ 94. ’730 Patent, 6:6-10. The system “monitors each passengerʼs and vehicleʼs
                                                                                                   24
                                                                                                        information, and then communicates to the passenger a pickup point (origination site) and
                                                                                                   25
                                                                                                        estimated or exact time of pick up.” Yen Decl. ¶ 94.     ’730 Patent, 7:47-53. The tracking occurs
                                                                                                   26
                                                                                                        through the central data system, which monitors and records the passenger transportation vehicle
                                                                                                   27
                                                                                                        usage. Yen Decl. ¶ 94. ’730 Patent, FIG. 9 & Table 1 (Monitor Status for Vehicle Assignments).
                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 16 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 21 of 25



                                                                                                    1          For this purpose, the Monitor Status feature interfaces with all of the essential elements

                                                                                                    2   of the invention, thereby accessing vehicle data, position, loading; receiving passenger trip

                                                                                                    3   request, interfacing with the assignment system, and sending notifications to the passenger; and

                                                                                                    4   with the billing function to transmit the usage data on which billing is based. Yen Decl. ¶ 95. Id.

                                                                                                    5          Lyft asks the Court to import the limitation that tracking occur “continuously” but fails to

                                                                                                    6   explain why importing this new limitation is proper. Prior art “taxi dispatch” systems such as

                                                                                                    7   those cited by Lyft in the IPR receive a request, make an assignment, communicate the

                                                                                                    8   assignment, then disengage from the transportation usage. In contrast, the ʼ730 Patent continues

                                                                                                    9   to perform command and control over the passenger transportation vehicle usage until the trip is

                                                                                                   10   over, then bills for that usage. But the disclosed system is digital, and nothing digital performs

                                                                                                   11   “continuously” in the sense that Lyft seems to intend. Yen Decl. ¶¶ 96-97.
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12          Lyft’s construction reads in a requirement for “continuous” tracking. The claim contains
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   no such requirement. Yen Decl. ¶ 96. Moreover, “continuous” is unclear in this context. A

                                                                                                   14   person of skill in the art would understand that reports of position would necessarily include

                                                                                                   15   reports of position would necessarily include discrete reports in view of the nature of digital

                                                                                                   16   communications. Yen Decl. ¶ 97.

                                                                                                   17
                                                                                                               H.      “wireless communication between passengers, vehicles, and the central data
                                                                                                   18                  system”

                                                                                                   19
                                                                                                                      RideAppʼs Construction                       Lyftʼs Construction
                                                                                                   20
                                                                                                              Plain and ordinary meaning means             “(1) wireless communication directly
                                                                                                   21         “communication transmitted/received          to and from the central data system
                                                                                                              using wireless communication devices         and     passengers,    (2)  wireless
                                                                                                   22         between each of passengers and               communication directly to and from
                                                                                                              vehicles/drivers, passengers and the         the central data system and vehicles,
                                                                                                   23         central system, and vehicles/drivers and     and (3) wireless communication
                                                                                                              the central data system”                     directly to and from vehicles and
                                                                                                   24                                                      passengers”

                                                                                                   25
                                                                                                               The central data system includes wireless communications between the passenger,
                                                                                                   26
                                                                                                        vehicle, and the central data system. Yen Decl. ¶ 100. ’730 Patent, 3:17-20 (“hand-held devices”
                                                                                                   27
                                                                                                        means “cell phone”). The Patent is rife with disclosures about the importance of this feature in
                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION     - 17 -                CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 22 of 25



                                                                                                    1   the operation of the system. Yen Decl. ¶ 100. ʼ730 Patent, 11:20-33; 14:33-35; 16:17-33; 20:25-

                                                                                                    2   39. A principal aspect of the invention is the wireless “integration” of these system with passenger

                                                                                                    3   and vehicle “provides real-time command and control of passengers and vehicles….” Yen Decl.

                                                                                                    4   ¶ 100. ’730 Patent, 6:6-10. As discussed above, many of the other features of the invention arise

                                                                                                    5   from this wireless communication architecture, including “tracking,” “allocation,” messaging,

                                                                                                    6   and “billing.” Id.

                                                                                                    7          Lyft asserts that the Court should read in a limitation requiring that all communications

                                                                                                    8   be “direct,” in particular that there be “wireless communication directly to and from vehicles and

                                                                                                    9   passengers….” Yen Decl. ¶ 101. Requiring direct communication between passenger and vehicle

                                                                                                   10   would undermine the “command and control” feature of the Patent. Yen Decl. ¶ 102. ʼ730 Patent,

                                                                                                   11   Abstract.   Neither the Patent nor the specification includes such a requirement, and the
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   specification teaches none. Indeed, many of the “communications” disclosed in the Patent are
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   exchanges of data or messages to, from, or through the central data system. Yen Decl. ¶ 102.

                                                                                                   14   ’730 Patent, FIG. 9 & Table 1. Throughout the specification, Lyft's disclosures of “direct”

                                                                                                   15   communication are communications with the central data system. Yen Decl. ¶ 102. ’730 Patent,

                                                                                                   16   9:31-35 (“direct” between system and database); 14:33-35 (system and vehicle); 16:41-44

                                                                                                   17   (system and vehicle); 17:51-53 (system and passenger); Table 1 (Signal Vehicle of Presence).

                                                                                                   18          As noted above, the Patent discloses a central data system that “provides real-time

                                                                                                   19   command and control of passengers and vehicles….” Yen Decl. ¶ 103. ’730 Patent, 6:6-10. The

                                                                                                   20   system “monitors each passengerʼs and vehicleʼs information, and then communicates to the

                                                                                                   21   passenger a pickup point (origination site) and estimated or exact time of pick up.” Yen Decl. ¶

                                                                                                   22   103. ’730 Patent, 7:47-53. The claimed system monitors and evaluates even communications

                                                                                                   23   between passengers and vehicles as part of its tracking of passenger transportation vehicle usage.

                                                                                                   24   Yen Decl. ¶ 103. See ’730 Patent, 7:65-8:10 (“The data interpreted and evaluated by the central

                                                                                                   25   assigning system can include: . . . . (4) communications between passengers and vehicles to

                                                                                                   26   monitor system usage”).

                                                                                                   27          Further, none of Lyft’s citations to the specification support such a construction or use the

                                                                                                   28   word “direct.” Yen Decl. ¶ 104. See ’730 Patent, 3:4-7 (“it is inexpensive to communicate to

                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 18 -                  CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 23 of 25



                                                                                                    1   and from people, vehicles, and traffic controls….”); 4:9-14 (communication “to and from

                                                                                                    2   passengers, vehicles and the central assigning system”), 4:57-67 & 5:4-19 (“low power”

                                                                                                    3   communication to unlock rental car); 7:65-8:10 (passengers and vehicles “to monitor system

                                                                                                    4   usage”); 10:50-11:5 (low-power “short range” communication); 11:22-35 (not “direct”); 20:28-

                                                                                                    5   36 (short-range). In any event, even if the Court were to adopt Lyft's construction reading in a

                                                                                                    6   requirement of communications directly to and from vehicles and passengers, communications

                                                                                                    7   from a passenger to a vehicle through the central data system could be considered direct

                                                                                                    8   communication. Yen Decl. ¶ 105. All digital communications pass through intermediary

                                                                                                    9   networks and can include signals that pass through intermediary servers or bouncing signals off

                                                                                                   10   cell towers or satellites. Yen Decl. ¶ 105. See ’730 Patent, FIG. 4; Thus, while it is unclear what

                                                                                                   11   Lyft means by “direct,” no conventional understanding of the term in the context of modern
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   communications excludes “direct” communications between passenger and vehicle occurring
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   through the system.

                                                                                                   14          Lyft fails to explain why the claims should require “direct” communication, and the Court

                                                                                                   15   should reject this construction.

                                                                                                   16
                                                                                                               I.      “proximity”
                                                                                                   17

                                                                                                   18                 RideAppʼs Construction                       Lyftʼs Construction
                                                                                                   19                                                     Plain and ordinary meaning or,
                                                                                                                                                          alternatively,
                                                                                                   20          “distance; geographical closeness”
                                                                                                                                                          “nearness in space or time,” subject
                                                                                                   21                                                     to the construction of the means-
                                                                                                                                                          plus-function term above
                                                                                                   22

                                                                                                   23          The ’730 Patent explains at length that the central assigning system uses location data

                                                                                                   24   reported by the vehicle and automatically transmitted by the passenger to determine transportation

                                                                                                   25   assignments. Yen Decl. ¶ 108. See ’730 Patent, 14:14-15:51; 16:34-38. Similarly, the central

                                                                                                   26   data system will alert the passenger when the passenger and vehicle are a certain distance apart

                                                                                                   27   (at a “range of about 1 mile to about 30 feet”). Yen Decl. ¶ 108. See ’730 Patent, 17:4-11. The

                                                                                                   28   system could also alert the passenger when the estimated time of arrival is imminent. Yen Decl.


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION    - 19 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 24 of 25



                                                                                                    1   ¶ 108.      Id. (noting that the “time” calculation would require the system to engage in

                                                                                                    2   “calculations”). In the context of car rental, the system alerts when the passenger “is in proximity

                                                                                                    3   to the vehicle [so] the doors can be unlocked….” Yen Decl. ¶ 108. ’730 Patent, 17:46-51; see

                                                                                                    4   also Table 1 (Signal Vehicle of Presence) (notifies vehicle and passenger as they approach the

                                                                                                    5   other).

                                                                                                    6             Lyft seeks to construe the term “proximity” to relate to time. Yen Decl. ¶ 111. This does

                                                                                                    7   not comport with the written description, which clearly sets forth the use of location technology

                                                                                                    8   (GPS), and which further explicitly refers to “proximity” in the context of physical presence. Yen

                                                                                                    9   Decl. ¶¶ 109, 111. See ’730 Patent, FIG. 9 & Table 1 (Signal Vehicle of Presence).

                                                                                                   10             When the specification refers to “proximity,” it means distance. Yen Decl. ¶ 109. See,

                                                                                                   11   e.g., ’730 Patent, 17:49-51 (When the passenger/renter is in proximity to the vehicle, the doors
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   can be unlocked….”); Table 1 (Signal Vehicle of Presence) (“When approaching the transit
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   vehicle…the hand held terminal would notify the vehicle that the particular passenger was

                                                                                                   14   present….”). When the patent is referring to time, it says so. Yen Decl. ¶ 110. See, e.g., ’730

                                                                                                   15   Patent, 7:55 (“the expected time of arrival”); 13:10-11 (“expected times of pick-up”); 13:31

                                                                                                   16   ("Display of expected times of pick-up”); 14:24-25 (“so that passengers can be notified of pick-

                                                                                                   17   up times”); 15:41-42 (“The system in step 512 then updates the pickup times”); 15:44 (“revised

                                                                                                   18   pickup times”); Table 1 (Notify Passenger, Updates) (“If this time of pick-up had an uncertainty

                                                                                                   19   of greater than some time limit, e.g., 60 seconds, then repeated messages, updates, would be sent

                                                                                                   20   concerning the chosen trip so that waiting could be minimized.”).

                                                                                                   21             Of course, even if “time” were to be imported into construction of “proximity,” the patent

                                                                                                   22   provides that the central data system calculates arrival time. ’730 Patent, 17:8-11.

                                                                                                   23   V.        CONCLUSION

                                                                                                   24             For the foregoing reasons, the Court should reject Lyft’s proposed claim constructions

                                                                                                   25   and adopt those set forth in RideApp’s Opening Claim Construction Brief.

                                                                                                   26

                                                                                                   27

                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION      - 20 -                CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 101 Filed 09/06/19 Page 25 of 25



                                                                                                    1    Dated: September 6, 2019                      /s/ Jeffrey J. Toney__________
                                                                                                                                                       Jeffrey J. Toney (pro hac vice)
                                                                                                    2                                                  Ralph E. Gaskins (pro hac vice)
                                                                                                                                                       Jackie L. Toney (pro hac vice)
                                                                                                    3                                                  Paul G. Williams (pro hac vice)
                                                                                                                                                       KASOWITZ BENSON TORRES LLP
                                                                                                    4                                                  1349 West Peachtree Street, N.W., Suite 1500
                                                                                                                                                       Atlanta, Georgia 30309
                                                                                                    5                                                  Telephone: (404) 260-6080
                                                                                                                                                       Facsimile: (404) 260-6081
                                                                                                    6                                                  jtoney@kasowitz.com
                                                                                                                                                       rgaskins@kasowitz.com
                                                                                                    7                                                  jatoney@kasowitz.com
                                                                                                                                                       pwilliams@kasowitz.com
                                                                                                    8
                                                                                                                                                       Lyn R. Agre (SBN 178218)
                                                                                                    9                                                  Margaret A. Ziemianek (SBN233418)
                                                                                                                                                       KASOWITZ BENSON TORRES LLP
                                                                                                   10                                                  101 California Street, Suite 3000
                                                                                                                                                       San Francisco, California 94111
                                                                                                   11                                                  Telephone: (415) 421-6140
KASOWITZ BENSON TORRES LLP




                                                                                                                                                       Facsimile: (415) 398-5030
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                                                       lagre@kasowitz.com
                                                                                                                                                       mziemianek@kasowitz.com
                                                                                                   13
                                                                                                                                                       Attorneys for Plaintiff RideApp, Inc.
                                                                                                   14

                                                                                                   15

                                                                                                   16

                                                                                                   17

                                                                                                   18

                                                                                                   19

                                                                                                   20

                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28


                                                                                                         RIDEAPP’S INC.ʼS OPENING CLAIM CONSTRUCTION     - 21 -                 CASE NO. 4:18-CV-07152-JST
                                                                                                         BRIEF
